DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 13, and 20 have been amended. Claims 1-20 remain pending and are ready for examination.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Go (US 4972184 A) discloses each of the slave controllers requests the polling operation once more if its address is not designated within the predetermined time period after starting (turning-on) of the power supply to the corresponding input/output device. 

Allowable Subject Matter
Per the instant Office Action, Claims 1-20 are considered as allowable subject matter. The following is an examiner’s statement of reasons for allowance:
Claim 1 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising: “… wherein, responsive to receiving the first unique identification code, the parent device, identifies, from the digital library, a first group of the control commands specific to the first child device using the first unique identification code, generates the first respective address for the first child device, and transmits a copy of the first respective address to the first child device for storage thereon, the copy of the first respective address generated by the parent device being saved by the first child device on the first memory, said copy being transmitted to the first child device without being accompanied by one of the control commands,”
The reasons for allowance of Claim 13 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising: “…responsive to receiving the unique identification code, the parent device identifying, from a digital library, a group of control commands specific to the child device using the unique identification code, generating the respective address for the child device, and transmitting a copy of the respective address to the child device for storage thereon, said transmission being sent without an accompanying one of the control commands;”
The reasons for allowance of Claim 20 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a control device comprising: “… wherein the processor receives a unique identification code from a child device that has first determined that it has not been assigned an address after powering on, identifies, from the digital library, a group of the control commands specific to the child device using the unique identification code, generates the address for the child device, and transmits a copy of the address to the child device, the copy of the address generated by the parent device being saved by the child device on a second memory, said copy being transmitted to the child device without being accompanied by one of the control commands,”
As dependent claims 2-12 and 14-19 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.
The prior art made of record, Lo (US 6,653,810 B2), Hudson (US 2001/0034557 A1), Seine (US 20170180305A1), Sullivan (US 4773005A), Litwin, Jr. (US 6,577,231 B2), Brooks (US 5,295,059), Shin (KR 20140132187A1), and Go (US 4972184) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant’s Arguments filed 12/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered, and they are
persuasive. As noted supra the case is in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.